Citation Nr: 1220557	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  07-17 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to squamous cell carcinoma of the lung status post right thoracotomy with right upper and middle lobectomy.  

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to squamous cell carcinoma of the lung status post right thoracotomy with right upper and middle lobectomy.  

3.  Entitlement to service connection for seizures, claimed as lack of oxygen, to include as secondary to squamous cell carcinoma of the lung status post right thoracotomy with right upper and middle lobectomy.  

4.  Entitlement to special monthly compensation based on the need for regular aid and attendance.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to April 1970 and from May 1972 to November 1972, including service in Vietnam from November 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which denied the benefits sought.  

This matter was previously before the Board in April 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for sleep apnea, COPD, and seizures are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence of record establishes that he is so helpless as to be in need of regular aid and attendance due to service-connected disabilities.  


CONCLUSION OF LAW

The criteria for special monthly compensation due to the need for regular aid and attendance are met.  38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

Special Monthly Compensation

In May 2008, the RO denied entitlement to special monthly compensation based on aid and attendance/housebound criteria.  The Veteran disagreed with the decision and subsequently perfected this appeal.  In April 2011, the RO granted entitlement to special monthly compensation at the housebound rate effective from July 30, 2004.  Thus, this decision is limited to consideration of aid and attendance only.  

Special monthly compensation is payable at the (l) rate if a Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  

"Bedridden" will be a proper basis for the determination.  For the purpose of this paragraph, "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed bed rest for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

The Board observes that a single disability rated as 100 percent disabling under a schedular evaluation is generally a prerequisite for entitlement to aid and attendance as a lesser rating would be incompatible with the requirements of § 3.352(a).  See VA's Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.H.44.b. 

The Veteran is currently service-connected for squamous cell carcinoma of the lung (100 percent); coronary artery disease (60 percent); major depressive disorder, recurrent, severe with psychotic features (50 percent); tinnitus (10 percent); hypertension (10 percent); and bilateral hearing loss (0 percent).  The Veteran is also receiving special monthly compensation at the housebound rate.  He was found incompetent for VA purposes from July 28, 2008.

The Veteran contends that his service-connected disabilities are of such severity that he needs the regular aid and attendance of another person.  

A June 2007 statement from B.W. indicates that the Veteran has become more and more ill and he does not seem to have any good days any more.  He would get short-winded very fast and could not stand more than five minutes.  She indicated that the Veteran's health problems were stopping him from doing the things he loved.

A June 2007 statement from the Veteran's pastor indicates that walking just a few steps would leave him weak and struggling for breath.  He indicated that as the Veteran's physical health failed, his emotional and mental health was also declining.  He further stated that the Veteran could not be safely left alone and since the cancer surgery, he had been dependent on others to assist or perform even the simplest tasks.

A February 2008 Medical Statement for Consideration of Aid and Attendance, which was completed by a private psychiatrist, Dr. R.J., listed both service-connected and non-service-connected diagnoses.  Dr. R.J. indicated that the Veteran would occasionally need assistance walking due to syncopal episodes and hypotension.  He was able to dress himself, feed himself, and attend to the needs of nature.  He was not confined to bed but was becoming non-functional.  He had motor weakness of both the upper and lower extremities.  His cognitive deficits were becoming worse.  Dr. R.J. indicated that the Veteran did not have the ability to protect himself from the daily environmental hazards of ordinary life, and that there was progressive worsening of functioning and memory deficits.

In April 2008, the Veteran underwent a VA epilepsy examination.  The examiner stated that the Veteran was independent in activities of daily living and did not require assistance with bathing, changing clothes or tying shoes.  

In April 2008, Dr. R.J. completed another medical statement.  At that time, he noted that the Veteran could not live alone or leave home alone due to memory loss and confusion.  He further indicated that it was undetermined whether or not the Veteran required nursing home care.

A December 2008 statement from Dr. R.J. indicates that the Veteran seemed to be decompensating in terms of his instrumental activities of daily living, and he was having more difficulty walking, feeding, and clothing himself.  It was thought that he needed aid and attendance at home.  The psychiatrist also noted intermittent syncopal episodes of unclear etiology which would make it unsafe for him to try and walk unaided at times.

An April 2010 statement from Dr. D.P. indicates that the Veteran was overall extremely debilitated from his COPD and with his metastatic lung cancer, he was concerned that this could be a terminal event.  

A VA heart disease examination report dated in November 2010 shows significant effects of this condition on the activities of daily living.  

A VA respiratory examination report dated in January 2011 shows that the Veteran was reported to be mostly independent with activities of daily living, but needing to hold on to a handle while showering due to general weakness.

A January 2011 statement from Dr. A.I. indicates that the Veteran is in the advanced stage of lung cancer and his functional status is marginal in that he is wheelchair bound for any significant ambulation.  Private medical record dated in February 2011 indicates the Veteran had lung cancer with marginal functional status and hospice care.  

The Veteran underwent various VA examinations in August 2011.  At that time, the examiner indicated that there were no functional limitations due to service-connected hypertension and coronary artery disease.  The Veteran's gait was described as normal but slow, and there was no indication that assistive devices were needed.  

A September 2011 statement from Dr. D.P. indicates that the Veteran has refractory metastatic lung cancer and requires aggressive aerosol treatments including supplemental oxygen therapy.  The Veteran could ambulate only very short distances.  The physician strongly felt that the Veteran was totally and permanently disabled due to his COPD and lung cancer.

On review, the record contains both positive and negative evidence regarding the Veteran's need for aid and attendance.  That is, various records indicate that he is mostly independent in the activities of daily living, while others suggest that he cannot be left alone, cannot protect himself from the hazards of daily living, and is becoming increasingly non-functional.  The Board observes that the Veteran has significant disabilities and, even assuming the need for aid and attendance, the question remains whether such need is due to service-connected versus non-service-connected disability.  

Under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Evidence of record shows that the Veteran is currently receiving a 100 percent disability rating for terminal lung cancer and apparently requires hospice care.  Additionally, he is service-connected for a psychiatric disability and his cognitive impairment and memory loss can arguably be attributed to such disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Under these circumstances, it is difficult to say that the preponderance of the evidence is against the claim.  Thus, resolving reasonable doubt in the Veteran's favor, evidence of record shows that he needs regular aid and attendance and that such need is due to service-connected disabilities.  
ORDER

Entitlement to special monthly compensation based on the need for regular aid and attendance is granted, subject to the laws and regulations governing the award of monetary benefits.  



REMAND

The Veteran contends that service connection is warranted for sleep apnea, COPD, and seizures.  

In April 2011, the Board remanded these issues and directed that the RO/AMC schedule the Veteran for appropriate VA examinations to determine the nature, extent, onset and etiology of any chronic disorders of sleep apnea, COPD, and seizures found to be present.  In pertinent part, the examiner was requested to opine as to whether it was at least as likely as not that any diagnosed condition was related to or had its onset in service, or was proximately due to or the result of service-connected disease or injury.  The examiner was requested to specifically acknowledge and comment on the Veteran's report of a continuity of symptoms since service.  A rationale was to be provided for all opinions expressed.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  

The Veteran underwent a VA examination in August 2011.  Diagnoses included COPD, syncope and nonepileptic seizures, and obstructive sleep apnea.  The examiner indicated that these diagnoses were not caused by or related to service because the service treatment records were silent.  There was no discussion regarding the Veteran's reports of continuity.  The Board notes that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Thus, the absence of findings in service is but one factor for consideration.  

The examiner also indicated that the diagnoses were not proximately due to or the result of a service-connected disease or injury.  The examiner stated that COPD was most likely due to the 50 year smoking history.  Regarding the seizures and sleep apnea, the examiner indicated that they were not proximately due to or the result of service-connected disease or injury because they were diagnosed 34 years post service.  The Board observes that secondary conditions are typically diagnosed following service.  Additionally, while the examiner checked "no" regarding whether it was at least likely as not that the claimed diagnoses were aggravated by service-connected conditions, it does not appear that a rationale was provided.  

On review, the referenced medical opinions are not supported by adequate rationale.  Thus, clarification must be requested.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall request an addendum from the August 2011 VA examiner.  If the examiner is unable or unwilling to provide the requested information, the RO/AMC should arrange for an opinion by another qualified examiner.  

Following review of the claims folder, to include the Virtual VA eFolder, as pertinent, or relevant records therein, the examiner is requested to:

(a) Provide adequate rationale for the opinion that COPD is not caused by or related to service.  The rationale provided must consider all evidence of record, to include the Veteran's reports of continuity.  Additionally, please discuss any etiological relationship between service-connected disabilities and COPD, to include whether there is any evidence of aggravation.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  

(b) Provide adequate rationale for the opinion that syncope and nonepileptic seizures are not caused by or related to service.  The rationale provided should consider all evidence of record, to include the Veteran's reports of continuity.  Additionally, please discuss any etiological relationship between service-connected disabilities and syncope and nonepileptic seizures, to include whether there is any evidence of aggravation.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  

(c) Provide adequate rationale for the opinion that obstructive sleep apnea was not caused by or related to service.  The rationale provided must consider all evidence of record, to include the Veteran's reports of continuity.  Additionally, please discuss any etiological relationship between service-connected disabilities and obstructive sleep apnea, to include whether there is any evidence of aggravation.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  If the appeal is returned to Board without compliance of the remand directives by the RO/AMC, or the RO otherwise having jurisdiction of the claims file, another remand will likely result.  See Stegall, 11 Vet. App. at 271. 

3.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case. An appropriate period of time shall be allowed for response. 

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


